 On behalf of ray delegation, I join all those who have spoken before me in offering ray sincere congratulations to Mr. Choudhury, of Bangladesh, on his election as President of the forty-first session of the General Assembly. My delegation is aware of the outstanding diplomatic skills and vast experience which he brings with him to this high office. I am, therefore, confident that under his guidance the Assembly will be able to deal successfully with all matters that come before it. I should like to assure him of my delegation's fullest support and co-operation at all times.
I also take this opportunity to congratulate Mr. Jaime de Pinies, of Spain, for the outstanding way in which he presided over the last session of the General Assembly. The fortieth session of the General Assembly was historic, marking as it did the fortieth anniversary of the United Nations. Thus, apart from guiding the Assembly in deliberating over the important items on its agenda, Mr. de Pinies also presided over the celebrations marking the fortieth anniversary and the special session on the critical economic situation in Africa. He accomplished all these tasks most successfully. In congratulating him we also want to express to him our best wishes for his future endeavors.  My delegation is pleased to see Mr. Javier Perez de Cuellar, our Secretary-General, back at work and in good health after his recent hospitalization. Allow me also to express my Government's appreciation for the personal efforts of the Secretary-General, as well as for the work undertaken by his office during the past 12 months in the cause of international peace. While it is true, of course, that areas of tension and conflict in the various regions of the world remain, I believe it is equally true that it is because of the Secretary-General* s initiatives, as well as his personal intervention, that many of these conflicts have been prevented from escalating to more dangerous levels; and, in some cases, inter-State tensions have also been prevented from developing into open conflicts. My Government has also noted with satisfaction the Secretary-General's continuing efforts in seeking to promote international co-operation not only in the political sphere but also in the fields of social and economic development., I should like to assure the Secretary-General and his staff of the continued support of the Malawi Government.
My Government was among those that welcomed the summit meeting last year between the leaders of the two super-Powers. We welcomed it because we hoped that it might lead to an easing of the atmosphere of tension and reduce the mistrust which had built up as a result of the absence of dialog between the two leaders. Reports that the discussions between them were cordial and constructive ware encouraging. It was also encouraging to learn that they would meet again in 1986. Thus it appeared that the year 1986, which the General Assembly had designated the International Year of Peace, would start off on a very positive note. Until last week, however, it seemed that our hopes had been misplaced, as confrontation appeared to replace dialog. We therefore welcome the news of the agreement to resume dialog and we look forward to the results of another summit meeting between the two leaders.
We welcomed the summit meeting last year because we hoped that it might not only lead to a resumption of suspended arms reduction negotiations between the two super-Powers themselves but also give momentum to arms reduction and general disarmament talks which had been going on in other forums.
We believe that there is a correlation between international tension and conflict and the relationship between the two super-Powers. That is why my delegation is convinced of the need for the two Powers to continue talking positively to each other. However, dialog between the super-Powers cannot by itself guarantee international peace and security. There ought to be a willingness and a determination on the part of all countries in the world - large and small, powerful and weak - also to cultivate habits and actions that are conducive to the maintenance of peace and security.
In this regard I am pleased to inform the Assembly that as part of its contribution towards achieving those ends the Government of Malawi recently acceded to the nuclear non-proliferation Treaty.
My delegation believes that a halt, or even just a significant slow-down, in the arms race would not only release vast financial resources but also enable the countries concerned to redirect the invaluable technical knowledge and capital now employed in manufacturing the vehicles of destruction. The resources so released could be better used in exploiting and developing the enormous natural and human resources that remain untapped in the world, particularly in the developing countries.
Just as Malawi believes that disarmament is important for the promotion and maintenance of international peace and security, so too it believes that adherence to the universal principles of respect by States for each other's sovereignty and non-interference in one another's internal affairs is vital.
In our view the use of coercion in any form is unacceptable, as is the use of military force-in solving inter-State differences, for we do not believe that the sovereignty of a country should depend on its military and economic power or on its size.
It is sad to note that there are still areas in the world where people continue to be denied the fundamental right to self-determination and the right to choose their own leaders and their preferred system of government. They continue to be denied those rights by external forces that have assumed for themselves the power to determine for others how, and by whom, they shall be governed.
My Government continues to support the principle of the right of self-determination for all peoples. We believe every people has a right to choose its own leader and system of government. We therefore continue to follow the Secretary-General's efforts in the search for a solution to the problem of Cyprus, whose Greek and Turkish communities remain divided as a result of foreign intervention. It is our hope that a solution will be found which satisfies the concerns and aspirations of both sides, so that both communities may once more direct all their energies and resources to developing their country, free from fear of external interference.
Similarly, we have followed moves to secure self-determination for other countries in other regions of the world still under foreign occupation. In this regard the Malawi Government has continued to follow with sadness developments in our own region. For example, the question of Namibia is a matter of great disappointment. Twenty years after the ruling by the International Court of Justice on the constitutional status of Namibia and eight yeara after the adoption of Security Council resolution 435 (1978), the people of that Territory have not yet seen their aspirations to independence and self-determination fulfilled. We remain convinced that that resolution provides the most reasonable basis for a lasting and just solution of this problem. We note with satisfaction that the recent special session of the General Assembly on Namibia reaffirmed the validity of resolution 435 (1978) and we therefore call on all the parties concerned to implement the resolution without unnecessary delay.
We have witnessed the sad and futile determination by the authorities in South Africa to enforce, at the cost of great human suffering and loss of life, a principle which has been universally declared to be morally unacceptable. Malawi has repeatedly and publicly declared its abhorrence of apartheid. We can find neither religious nor moral justification for a system under which one section of a society, let alone a Government, denies another the right to equal social, economic and political opportunity solely on the basis of color and race.
Malawi believes that all South Africans - blade, white and brown - belong together and have a common destiny. Together, they can have, and build, a non-racial society and a corn try that is very successful economically. In spite of the developments in recent months, we believe that there is still an opportunity not only for the people of South Africa to have their nation from further suffering but also to find a solution that will bring peace, justice and a healing of wounds. Such a solution can still be achieved if all parties can sit together and work out a formula for equitable sharing of political power.
In the Middle Bast the situation continues to give cause for concern. Peace continues to be elusive. Various recent initiatives aimed at resuscitating dialog between the various parties have either been stillborn or have foundered on the rocks of the intractable positions of the parties concerned. Meanwhile, one has again begun to hear calls to arms.
The issues at the core of the Middle East question are well known to all Members of the Assembly, and there is no need for me to repeat them here. I merely want to say that, in our view, no solution to the problem can bring about a lasting peace that does not take account of the legitimate needs and aspirations of all the various peoples in the region. It is clear that no solution imposed on the parties concerned has any chance of success. Malawi continues to value the principle of contact and dialog which, in our view, is the best way towards finding lasting solutions. This necessarily requires that the parties to a dispute be prepared to listen to each other and to have a genuine spirit of give and take.
At a time when many developing countries, particularly in Africa, continue to grapple with problems created by natural calamities over which they have no control, such as drought, my Government has been encouraged by the international goodwill demonstrated by the relief aid provided by the world's countries both individually and collectively, to the affected areas. But more important has been the recent realization that ability to deal with such phenomena requires long-term strategies that aim not only at alleviating the results of immediate disasters but also at enhancing the economic development of the developing countries so that they are better able to meet such predicaments on their own. We welcome that development.
In this context I should like to refer to the General Assembly's special session on the critical economic situation in Africa held here in May 1986. When the idea of holding such a special session was first mooted, it seemed to have been viewed by some with much cynicism. Nothing such, apparently, was expected to come of it. Indeed, even as the session was in progress one heard much about how nothing was being achieved. However, by the end of the special session it was clear that success had bees* achieved.
The success of the special session certainly cannot be measured by hew many millions of dollars the international community undertook to give towards resolving Africa's economic crisis. Rather, it must be measured, in the first instance, by the commitment, which was so clearly expressed in the report of the special session, by the international community to give all assistance towards implementation of the African Priority Program for Economic Recovery (APPER).
APPER stands as a testimony to our leaders' recognition of past shortcomings and to their genuine desire to adopt mare pragmatic economic strategies for the future. We are convinced that Africa is ready to shoulder its responsibilities and to play its role fully in the implementation of APPER.
My delegation would be remiss were it not to take this opportunity to express here our appreciation of the part played by the Secretary-General and the Secretariat, not only in ensuring the convening of the special session, but also in facilitating its success. Indeed, I should also like to express, on behalf of my delegation our appreciation of the role played by the United Nations, through its various organs, in the promotion of economic development among its developing Member states. It is for that reason that we were pleased to note the success of the meetings of the Governing Council of the United Nations Development Program (UNDP) in June and, soon after, of the Economic and Social Council.
The Malawi Government is most grateful for the assistance it has received and continues to receive from the United Nations. That assistance, together with the aid we have received from other multilateral and bilateral donors, has greatly contributed towards Malawi's development efforts. The Malawi Government is determined to eliminate the problems of hunger, disease, poverty and ignorance. I am pleased to be able to state that, with regard to hunger, Malawi has been able to achieve self-sufficiency in food. The people now grow not only sufficient food for domestic consumption but enough for strategic reserves and export.
During the fortieth anniversary celebrations it was most encouraging to hear statement after statement by Heads of States and Governments, ministers and other representatives, reaffirming their faith in the United Nations. We believe that, whatever its shortcomings in certain aspects, the United Nations has been and continues to be a major force for the maintenance of international peace and security and for the promotion of development in all fields.
In that context the universal declaration of faith in the United Nations had led us to expect increased support for and a strengthening of the Organization. It was therefore with much concern that we received the Secretary-General's report on the financial crisis the Organization is facing, one that threatens the ability of the Secretariat to function properly. However, delegation has noted the measures the Secretary-General has adopted to deal in the short term with the immediate effects of the financial crisis, We have also noted that a start has been made in the search for long-term solutions by the High Level Group of Intergovernmental parts appointed to review the administrative and financial functioning of the United Rations, which Group has now submitted its report.
Hy delegation is pleased to note that the report of the High-Level Group will be examined during this session. However, it is our view that if there are to be positive decisions on this natter, good will and sound judgment will be needed -otherwise, the Organization's very existence will be in doubt.
In this regard, Malawi, together with others, will always be ready to play its part in ensuring the survival of the United Nations, in order that it may continue its function of preserving international peace and security as well as promoting economic, social and political development in the world.
The United Nations has faced other, equally serious crises in the past but has overcome them through the determined efforts of all its Members. He are convinced, therefore, that the United Nations will not only overcome the present crisis, but will emerge from it even stronger.
